                    Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                                          for the

                                                            )
    Computer Circuit Operations LLC                         )
                                                            )
                                                            )
                                                            )
                                                            )
                                                                    Civil Action No. 6:20-cv-00044
                         Plaintiff(s)                       )
                             v.                             )
    Marvell International, Ltd.,                            )
    Marvell Technology Group, Ltd., and                     )
    Marvell Semiconductor, Inc.                             )
                        Defendant(s)                        )

                                          SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
                                        Marvell International, Ltd.
                                        Canon’s Court
                                        22 Victoria Street
                                        Hamilton, HM 12, Bermuda

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                        Raymond W. Mort, III
                                        The Mort Law Firm, PLLC
                                        100 Congress Ave, Suite 2000
                                        Austin, Texas 78701

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


Date:
                                                                                 Signature of Clerk or Deputy Clerk
                     Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 2 of 6


Civil Action No. 6:20-cv-00044

                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ❒ I personally served the summons on the individual at (place)
                                                                      on (date)                               ; or

         ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                       , a person of suitable age and discretion who resides there,
         on (date)                          , and mailed a copy to the individual’s last known address; or

         ❒ I served the summons on (name of individual)                                                                , who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                          on (date)                           ; or

         ❒ I returned the summons unexecuted because                                                                        ; or

         ❒ Other (specify):




         My fees are $                     for travel and $                  for services, for a total of $          0.00          .


         I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server’s signature


                                                                                  Printed name and title




                                                                                      Server’s address

Additional information regarding attempted service, etc:
                    Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 3 of 6



                                   UNITED STATES DISTRICT COURT
                                                          for the

                                                            )
     Computer Circuit Operations LLC                        )
                                                            )
                                                            )
                                                            )
                                                            )
                                                                    Civil Action No. 6:20-cv-00044
                         Plaintiff(s)                       )
                             v.                             )
     Marvell International, Ltd.,                           )
     Marvell Technology Group, Ltd., and                    )
     Marvell Semiconductor, Inc.                            )
                        Defendant(s)                        )


                                          SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
                                        Marvell Semiconductor, Ltd.
                                        c/o CT Corporation System
                                        818 West Seventh Street, Suite 930
                                        Los Angeles, CA 90017


        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                        Raymond W. Mort, III
                                        The Mort Law Firm, PLLC
                                        100 Congress Ave, Suite 2000
                                        Austin, Texas 78701

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


Date:
                                                                                 Signature of Clerk or Deputy Clerk
                     Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 4 of 6


Civil Action No. 6:20-cv-00044

                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ❒ I personally served the summons on the individual at (place)
                                                                      on (date)                               ; or

         ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                       , a person of suitable age and discretion who resides there,
         on (date)                          , and mailed a copy to the individual’s last known address; or

         ❒ I served the summons on (name of individual)                                                                , who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                          on (date)                           ; or

         ❒ I returned the summons unexecuted because                                                                        ; or

         ❒ Other (specify):




         My fees are $                     for travel and $                  for services, for a total of $          0.00          .



         I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server’s signature


                                                                                  Printed name and title




                                                                                      Server’s address

Additional information regarding attempted service, etc:
                    Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 5 of 6



                                   UNITED STATES DISTRICT COURT
                                                          for the

                                                            )
     Computer Circuit Operations LLC                        )
                                                            )
                                                            )
                                                            )
                                                            )
                                                                    Civil Action No. 6:20-cv-00044
                         Plaintiff(s)                       )
                             v.                             )
     Marvell International, Ltd.,                           )
     Marvell Technology Group, Ltd., and                    )
     Marvell Semiconductor, Inc.                            )
                        Defendant(s)                        )


                                          SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
                                        Marvell Technology Group, Ltd.
                                        Canon’s Court
                                        22 Victoria Street
                                        Hamilton, HM 12, Bermuda

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                        Raymond W. Mort, III
                                        The Mort Law Firm, PLLC
                                        100 Congress Ave, Suite 2000
                                        Austin, Texas 78701

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


Date:
                                                                                 Signature of Clerk or Deputy Clerk
                     Case 6:20-cv-00044-ADA Document 4 Filed 01/22/20 Page 6 of 6


Civil Action No. 6:20-cv-00044

                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ❒ I personally served the summons on the individual at (place)
                                                                      on (date)                               ; or

         ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                       , a person of suitable age and discretion who resides there,
         on (date)                          , and mailed a copy to the individual’s last known address; or

         ❒ I served the summons on (name of individual)                                                                , who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                          on (date)                           ; or

         ❒ I returned the summons unexecuted because                                                                        ; or

         ❒ Other (specify):




         My fees are $                     for travel and $                  for services, for a total of $          0.00          .



         I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server’s signature


                                                                                  Printed name and title




                                                                                      Server’s address

Additional information regarding attempted service, etc:
